DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 07/18/2019 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 5092410 A) in view of Shkolnikov et al. (US 6655570 B2) in view of Peterson (US 3908373 A) in view of and further in view of Howard et al. (US 20170190028 A1).
Regarding claims 1, 17, and 20, Wallace et al. discloses a power tool (fig. 1) comprising: a housing (11); a motor (12) positioned within the housing (10, col. 2, lines 10-22); and an impulse assembly (13) coupled to the motor to receive torque therefrom, the impulse assembly including:
a cylinder (12) at least partially forming a chamber containing a hydraulic fluid, an anvil (21) positioned at least partially within the chamber,
a second, expansion chamber (41) in fluid communication with the first chamber to receive hydraulic fluid therefrom;

a biasing member (28) biasing the hammer,  
a valve (31/32) movable between a first position that permits a first fluid flow rate of the hydraulic fluid in the chamber from the second side to the first side, and a second position that permits a second fluid flow rate of the hydraulic fluid in the chamber from the first side to the second side and for damping the flow of hydraulic fluid through the first chamber (column 2, line 47 - column 3, line 11) and
a plug (44/50/48) positioned within the expansion chamber (column 2, line 57 – 67).
Wallace et al. fails to disclose the biasing member (28) is biasing the hammer towards the anvil and the plug is movable relative to the cylinder to vary a volume of the expansion chamber.
Shkolnikov et al. teaches a plug (wall/valves) positioned within the expansion chamber and is movable relative to the cylinder to vary a volume of the expansion chamber (col. 4, lines 33-52).

Howard et al. teaches a biasing member (90) biasing a hammer (50) towards an anvil (14, fig.2, [0015]).
Given the teachings of Howard et al. to use a biasing member to bias the hammer towards the anvil, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Wallace et al.’s hammer to include having a spring/biasing member for biasing the hammer towards the anvil for having the desired impact force and/or aid in return of the hammer/piston as taught by Howard et al. and to modify Wallace et al.’s expansion chamber to include the plug is movable relative to the cylinder to vary a volume of the expansion chamber for having the desired amount of pressure/volume as taught and evidenced by Shkolnikov et al. and Peterson and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). H
Regarding claims 2-5, Wallace et al. discloses the second fluid flow rate is greater than the first fluid flow rate, wherein the valve is in the second position when the hammer moves toward the anvil, wherein the biasing member is a first biasing member, wherein the valve is configured as an annular disc (fig. 1) and is one component of a valve assembly disposed in the chamber, and wherein the valve assembly further includes a valve housing, and a second biasing member (45, fig. 1) positioned between the valve housing and the valve, the second biasing member biases the disc toward the hammer (column 2, line 47 - column 3, line 25, col. 5, lines 1-50, figs. 1-5). Howard et al. also teaches a biasing member (90) biasing a hammer (50) towards an anvil (14, fig.2, [0015]).  Shkolnikov et al. also teaches having valve configured as an annular disc (80, col. 9, lines 1-67).
Regarding claims 6-7, Wallace et al. discloses the hammer defines a rear surface on the second side and the disc engages the rear surface when the disc is in the first position wherein the disc is spaced from the rear surface when the disc is in the second position (fig. 1).
Regarding claims 8-10, Wallace et al. discloses the disc includes an aperture (34) in fluid communication with an opening formed in the hammer (20) extending between the first side and the second side wherein the disc 
Regarding claims 11-14 and 18, Wallace et al. discloses the first biasing member biases the valve housing toward the hammer, wherein the valve housing further includes a flange engaged by the first biasing member, wherein the hammer defines a recess, and wherein the valve is at least partially received within the recess, wherein the chamber is a first chamber, and wherein the cylinder defines a second, expansion chamber (41) in fluid communication with the first chamber by a passageway formed within the cylinder. (column 2, line 47 - column 3, line 25, col. 5, lines 1-50, figs. 1-5).
Regarding claims 15-16, Wallace et al. discloses a plug (44/50/48) positioned within the expansion chamber, wherein the plug is configured translate within the expansion chamber to vary a volume of the expansion chamber (column 2, line 57 – 67).
Regarding claims 19, Shkolnikov et al. teaches the plug includes an annular groove and an 0-ring (74/76) positioned within the annual groove (col. 8, lines 25-67, figs. 1-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ROBERT F LONG/Primary Examiner, Art Unit 3731